Citation Nr: 0828706	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  04-30 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for right knee 
arthritis.

2.  Entitlement to service connection for left knee 
arthritis.  

3.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as ulcers.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to May 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.

This appeal was previously before the Board in April 2008, 
when it was remanded for additional development.

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Acting Veterans Law Judge in June 
2008.  A transcript of the hearing is associated with the 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his June 2008 Travel Board hearing, the veteran indicated 
that he continues to receive pertinent VA treatment at the 
Birmingham, Montgomery, and Tuskegee medical facilities.  
Additionally, he stated that a Dr. B. at the Tuskegee VA 
suggested there was a possibility of a connection between his 
current knee and gastrointestinal problems and his military 
service.  Given that the most recent VA treatment records 
contained in the claims file are dated in 2004, and do not 
indicate treatment by Dr. B., updated treatment records 
should be obtained.

The Board regrets the additional delay that will result from 
this remand.  Nevertheless, the Board is constrained by the 
fact that proper adjudication of the claims requires 
additional evidentiary and procedural development.


Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain complete copies of 
records reflecting all treatment 
provided to the veteran since April 
2004 at the Birmingham, Montgomery, and 
Tuskegee VA facilities for inclusion in 
the claims file.  Specifically, the RO 
should obtain any records of treatment 
by Dr. B. at the Tuskegee facility.  If 
the veteran has received treatment at 
any other facility, he should notify 
the RO so that these records may be 
obtained.

2.	Following completion of the above, the 
RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the veteran should be furnished 
a supplemental statement of the case 
and given an opportunity to respond 
thereto.  Thereafter, the case should 
be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


